Case 8-19-76260-ast   Doc 517-1    Filed 03/24/20   Entered 03/24/20 20:08:04




                                  EXHIBIT 1

                             Plan Term Sheet
    Case
    Case 8-19-76260-ast
         8-19-76260-ast        Doc
                               Doc 517-1
                                   446-1      Filed
                                              Filed 03/24/20
                                                    02/10/20     Entered
                                                                 Entered 03/24/20
                                                                         02/10/20 20:08:04
                                                                                  15:58:06




                             CHAPTER 11 PLAN TERM SHEET

        This term sheet (the “Term Sheet”) dated as of January 30, 2020, by and among (A) the
Arba Group and the following landlord entities: 292 Main Street, LLC; 6060 Armor Road, LLC;
2178 N. Fifth Street, LLC; 101 Creekside Drive, LLC; 4540 Lincoln Drive, LLC; and 26 Cass
Street, LLC (collectively, the “Landlord Group”), (B) Absolut Center for Nursing and
Rehabilitation at Orchard Park, LLC (“Orchard Park”); Absolut Facilities Management, LLC
(“AFM”); Absolut Center for Nursing and Rehabilitation at Allegany, LLC (“Allegany”); Absolut
Center for Nursing and Rehabilitation at Aurora Park, LLC (“Aurora Park”); Absolut Center for
Nursing and Rehabilitation at Gasport, LLC (“Gasport”); Absolut at Orchard Brooke, LLC
(“Orchard Brooke”); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC (“Three
Rivers”); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC (“Westfield”)
(Allegany, Aurora Park, Orchard Brooke, Gasport, Three Rivers, and Westfield collectively
referred to herein as the “Operating Debtors”; and the Operating Debtors with AFM, Orchard Park
referred to as the “Debtors”), (C) the official committee of unsecured creditors (the “Committee”)
in the Chapter 11 Cases (as defined below); and (D) ABS DIP, LLC (“DIP Lender” and together
with the Landlord Group, the Debtors, and the Committee, the “Parties”), contains the terms of the
Parties’ agreement regarding (a) the sale of the Operating Debtors’ skilled nursing facilities and
(b) a chapter 11 plan for the Debtors in their voluntary cases pending in the United States
Bankruptcy Court for the Eastern District of New York (the “Bankruptcy Court”), Case No. 19-
76260 (AST) (jointly administered) (the “Chapter 11 Cases”). For the avoidance of doubt,
nothing contained in this Term Sheet will be construed to prejudice or impair the rights of
any party-in-interest to the Chapter 11 Cases that is not a Party hereto with respect to the
Debtors or the Chapter 11 Cases and all such rights are preserved, including without
limitation the right to object to the Plan and Disclosure Statement (each as defined below).

NOTHING IN THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY
BY ANY PARTY HERETO. THIS TERM SHEET IS NOT A SOLICITATION OF
ACCEPTANCES OR REJECTIONS OF A CHAPTER 11 PLAN PURSUANT TO THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY
IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE.

        1.     This Term Sheet is subject to and conditioned upon: (i) the Debtors’ selection of
the bid submitted by RCA Healthcare Management, LLC (together with any affiliate, “RCA”) to
purchase the facilities of all of the Operating Debtors as the successful bidder in the Debtors’ sale
and marketing process, (ii) Israel Sherman’s waiver of the $592,000 fee from the Landlord Group
in connection with the transition services agreement (the “TSA Fee”) contemplated in the
settlement agreement dated November 22, 2019 (the “Settlement Agreement”); (iii) the Debtors’
cancellation of the auction for the Operating Debtors’ operating assets previously scheduled for
January 9, 2020 and cancellation of the sale and marketing process for the Debtors’ accounts
receivable and the auction currently scheduled for February 18, 2020, and (iv) entry of an order by
the Bankruptcy Court approving the sale of all of the Operating Debtors’ facilities to RCA and
related documentation on or before February 5, 2020 (or submission of such an order to the
Bankruptcy Court for signature by such date). This Term Sheet shall be attached to and
incorporated by reference into the order approving the sale to RCA.

       2.      Except for the specific agreements of the DIP Lender herein concerning the
treatment to be afforded to the Prepetition Loan Claim and the DIP Loan Claim, post-confirmation
                                                 1
    Case
    Case 8-19-76260-ast
         8-19-76260-ast         Doc
                                Doc 517-1
                                    446-1      Filed
                                               Filed 03/24/20
                                                     02/10/20      Entered
                                                                   Entered 03/24/20
                                                                           02/10/20 20:08:04
                                                                                    15:58:06




governance of the reorganized debtors, and use of the DIP Lender’s collateral to fund a Wind
Down Budget (defined below) approved by the DIP Lender until the DIP Lender is paid in full,
nothing in this Term Sheet shall constitute or be deemed to constitute a waiver or novation of all
rights and remedies held by or granted to the DIP Lender under the Final Order (I) Authorizing
Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),
364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Use Cash Collateral Pursuant to 11 U.S.C. §
363, and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364
[Docket No. 264] (the “Final DIP Financing Order”), and the DIP Loan Agreement defined therein
(the “DIP Loan Agreement”). This reservation is incorporated into each provision of this Term
Sheet. To the extent that it is referred to in any particular provision is for emphasis only and not to
limit this reservation in any way.

        3.      Counsel to the Committee, Amini LLC (“Amini”), will draft and file a joint chapter
11 plan (“Plan”) and disclosure statement (“Disclosure Statement”) for all of the Debtors that is
reasonably acceptable to the Debtors and Landlord Group consistent with the terms provided
herein. Amini shall seek conditional approval of the Disclosure Statement and a consolidated
hearing on the Plan and Disclosure Statement. In the event a consolidated hearing is denied, Amini
will act as expeditiously as reasonably possible to seek approval of a disclosure statement and plan
on a non-combined basis. The fees and expenses incurred by Amini in drafting and seeking
confirmation of the Plan will be capped at $50,000. In addition to the reservations of paragraph 2,
the DIP Lender reserves its right to object to the Plan or Disclosure Statement on any ground other
than the specific matters to which it has agreed herein.

        4.      The Plan and Disclosure Statement will be filed within 30 days following the
effective date of the administrative services agreement (or equivalent) in connection with the RCA
sale transaction (the “ASA Effective Date”), and the Committee shall endeavor to obtain entry of
an order confirming the Plan (the date on which such order is entered, the “Confirmation Date”)
by no later than 75 days after the ASA Effective Date (the “Confirmation Deadline”), which date
shall be subject to a single automatic extension of 45 days in the event confirmation is denied or
re-solicitation of votes is required and which otherwise will not be extended without the Landlord
Group’s reasonable consent. The Debtors and Committee will share exclusivity under section
1121 of the Bankruptcy Code until the Confirmation Deadline (as such date may be extended with
the Landlord Group’s reasonable consent) after which, if the Confirmation Date has not occurred,
or if any other breach of this Term Sheet by any Party other than the Landlord Group occurs: (i)
the Landlord Cure Claim and the OP Claim (as defined below) will be allowed and paid as follows:
(a) $1 million will be an allowed administrative expense claim that will be paid after the Debtors’
payroll taxes are paid in full but before payment of all other priority claims, and (b) the balance of
the amounts asserted in the Landlord Group’s proofs of claim against the Debtors and AFM in
respect of the Landlord Cure Claim and the OP Claim will be allowed general unsecured claims;
and (ii) the Landlord Group otherwise reserves all rights with respect to the Chapter 11 Cases,
including without limitation the right to seek termination of exclusivity as to the Landlord Group.

        5.     The claim of Debtors’ counsel, Loeb & Loeb LLP, for professional fees and
expenses incurred through the Plan Effective Date (defined below) shall be capped at $2.7 million.
The claim of the Debtors’ CRO Michael Wyse for fees and expenses incurred through the Plan
Effective Date shall be capped at $574,900. None of the Landlord Group, its affiliates, nor the
Plan Administrator (defined below) will object to Loeb & Loeb’s or Michael Wyse’s final fee
applications provided they do not exceed the foregoing caps.

                                                  2
    Case
    Case 8-19-76260-ast
         8-19-76260-ast        Doc
                               Doc 517-1
                                   446-1      Filed
                                              Filed 03/24/20
                                                    02/10/20     Entered
                                                                 Entered 03/24/20
                                                                         02/10/20 20:08:04
                                                                                  15:58:06




        6.      The CRO will provide access to the Debtors’ books and records to the Responsible
Officer (defined below) and Plan Administrator commencing February 28, 2020. The Debtors will
propose a wind down budget reasonably acceptable to the Landlord Group, the DIP Lender, and
the Committee (“Wind Down Budget”), in the form annexed hereto as Schedule 1 and which will
be funded as provided herein and extended through the full administration of the Plan and may be
modified from time to time with the reasonable agreement of the Landlord Group, the DIP Lender
(to the extent not repaid in full), the Responsible Officer, and the Committee.

        7.     Between the ASA Effective Date and the appointment of Ronald Winters of
Gibbins Advisors, LLC (“Gibbins”) as Plan Administrator on the Plan Effective Date (“Plan
Administrator”), Gibbins will remain employed as financial advisor to the Landlord Group and the
Responsible Officer will permit Gibbins to monitor the Debtors’ collection of Healthcare
Receivables (defined below) and reconciliation of secured, administrative, and priority claims.
Gibbins’ fees and expenses in such capacity (and, for the avoidance of doubt, not in his capacity
as financial advisor to the Landlord Group) shall be provided for, allowed, and paid under the
Wind Down Budget as an administrative expense claim.

        8.     The Responsible Officer and Plan Administrator will provide regular, detailed
reporting to one another regarding the fulfillment of their respective duties and financial condition
and respond to inquiries on a regular basis. The Responsible Officer and Plan Administrator will
work together in good faith, including to allocate work among them that may not be clearly
allocated hereunder to maximize efficiency and value for stakeholders.

       9.      The Plan shall provide for terms and conditions as set forth in the following table:

                           Treatment of Claims and Equity Interests
 General                    Subject to the Priority of Distributions set forth below and the
 Administrative             reservation of paragraph 2, payment in full of allowed administrative
 Expense Claims             expense claims on the later of the Plan Effective Date and the date on
                            which such claim becomes allowed, or as soon as reasonably
                            practicable thereafter, unless otherwise agreed by the holder of such
                            claim; provided, however, absent an order to the contrary, no
                            administrative expense claim (other than the DIP Loan) may be paid
                            prior to the Plan Effective Date that is not contained in the Wind
                            Down Budget and has not been paid prior to the ASA Effective Date.
                            The Plan shall establish an administrative expense claims bar date for
                            administrative expense claims arising prior to the ASA Effective Date
                            that is 30 days after the ASA Effective Date and another
                            administrative expense claim bar date for claims arising after the ASA
                            Effective Date and before the Plan Effective Date that is 45 days after
                            the Plan Effective Date.
 Priority Tax Claims        Subject to the Priority of Distributions set forth below, and the
                            reservation of paragraph 2, at the option of the Plan Administrator,
                            (1) cash in the allowed amount of such claim on the later of the Plan
                            Effective Date and the date on which such claim becomes allowed, or
                            as soon as reasonably practicable thereafter, or (2) installment
                            payments in accordance with Bankruptcy Code section
                            1129(a)(9)(C).

                                                 3
   Case
   Case 8-19-76260-ast
        8-19-76260-ast       Doc
                             Doc 517-1
                                 446-1     Filed
                                           Filed 03/24/20
                                                 02/10/20    Entered
                                                             Entered 03/24/20
                                                                     02/10/20 20:08:04
                                                                              15:58:06




Prepetition Loan     To the extent not paid in full prior to the Plan Effective Date, payment
Claim (Class 1)      in full of the prepetition loan claim against the Debtors, and for its
                     allowance in the following amount: (1) outstanding principal
                     obligations under the applicable Credit Agreement as of the Plan
                     Effective Date, (2) plus accrued but unpaid interest on said principal
                     obligations at the non-default rate through the Plan Effective Date, (3)
                     plus interest accrued on said principal obligations at the non-default
                     rate after the Plan Effective Date.
DIP Loan Claim       To the extent not paid in full prior to the Plan Effective
(Class 2)            Date, payment in full of all amounts due and payable to the DIP
                     Lender under the Final DIP Financing Order and the DIP Loan
                     Agreement until all such amounts are paid in full (the “DIP Loan
                     Claim”) minus $50,000.
Other Secured Claims At  the option of the Plan Administrator, payment in full, delivery of
(Class 3)            the collateral securing such claim plus any interest required by
                     Bankruptcy Code section 506(b), or such other treatment needed to
                     satisfy the requirements of section 1129. Each holder of an allowed
                     other secured claim shall retain liens in existence of the Plan Effective
                     Date until full and final satisfaction of such claim.
Landlord Cure Claim Pro rata share of 85% of net available cash. The Landlord Group shall
(Class 4)            have an allowed cure claim against the Consolidated Debtors (as
                     defined below) in the amount of $2,385,000 (“Landlord Cure
                     Claim”), which shall not be subject to further reduction or challenge.
General Unsecured    Pro rata share of 15% of net available cash until the Landlord Cure
Claims (Class 5)     Claim has been paid in full and 100% thereafter. 6060 Armor Road
                     LLC’s claims under sections 365, 502(b)(6) and 503(b) of the
                     Bankruptcy Code (the “OP Claims”) shall be treated as general
                     unsecured claims against the Consolidated Debtors; provided,
                     however, that in the event the Landlord Group’s personal property
                     that is missing from Orchard Park is returned to the Landlord Group’s
                     reasonable satisfaction, the Landlord Group will waive the OP
                     Claims.
Equity Interests     The Plan shall provide for Israel Sherman, Samuel Sherman, and
(Class 6)            AFM to retain their respective equity interests in each of the Debtors
                     on the Plan Effective Date, but for such equity interests to be
                     extinguished upon the closing of the RCA transaction (“Sale Effective
                     Date”). They will not receive a distribution on account of such
                     interests.
Priority of          Cash available for distribution shall, subject to the Wind Down
Distributions        Budget being funded from cash proceeds of Debtors’ healthcare
                     receivables for services rendered prior to the ASA Effective Date
                     (“Healthcare Receivables”), be paid to holders of allowed claims or
                     allocated to reserves in the following order: first, to the holder of the
                     Prepetition Loan Claims on account thereof; second, to the DIP
                     Lender on account of its allowed claim; third, to holders of allowed
                     administrative expense claims, including professional fee claims;
                     fourth, to holders of allowed priority non-tax claims; fifth, to holders

                                              4
  Case
  Case 8-19-76260-ast
       8-19-76260-ast    Doc
                         Doc 517-1
                             446-1       Filed
                                         Filed 03/24/20
                                               02/10/20      Entered
                                                             Entered 03/24/20
                                                                     02/10/20 20:08:04
                                                                              15:58:06




                      of allowed priority tax claims; sixth, to reserves (including the
                      disputed claims reserve); and seventh, to the Landlord Group on
                      account of the Landlord Cure Claim and to holders of allowed general
                      unsecured claims.
Limited               On the Plan Effective Date, all assets and liabilities of the Debtors
Consolidation         will be deemed merged into AFM (as such, “Consolidated Debtors”)
                      solely for purposes of the Plan and distributions to be made
                      thereunder, the obligations of each of the Debtors will be deemed to
                      be the obligation of the Consolidated Debtors solely for purposes of
                      the Plan and distributions to be made thereunder, and any claims filed
                      on account of any such obligations will be deemed claims against the
                      Consolidated Debtors and any and all claims filed against more than
                      one Debtor for the same liability shall be deemed one claim against
                      any of the Consolidated Debtors; provided, however, the foregoing
                      limited consolidation shall not affect each of the Debtors’ obligation
                      to file quarterly operating reports and pay U.S. Trustee Fees, which
                      shall continue until a final decree has been entered, and shall not
                      affect, expand, or limit the collateral pledged to the holders of valid,
                      perfected liens on each Debtor’s assets.
                               Means for Implementation
Source of             The source of cash needed for distributions to creditors shall include
Distributions         all assets of the Debtors, including but not limited to Healthcare
                      Receivables, cash on hand as of the ASA Effective Date, sale
                      proceeds payable in connection with the RCA transaction, and
                      avoidance actions and other preserved causes of action as specified in
                      a plan supplement to be filed in advance of the voting deadline.
Continued Corporate   From and after the Plan Effective Date, each of the Debtors shall be
Existence             reorganized and shall conduct the business of ensuring the RCA
                      transaction is consummated. The Plan Administrator, in consultation
                      with the Responsible Officer, shall cause the Debtors to be dissolved
                      at such time as the Plan Administrator, in consultation with the
                      Responsible Officer, deems appropriate and in the estates’ best
                      interests, after the Sale Effective Date and after entry of a final decree.
Plan Administrator    The Plan Administrator shall be appointed as such on the Plan
                      Effective Date. The Plan Administrator’s duties shall be as set forth
                      in a Plan Administrator Agreement to be included in a plan
                      supplement, and shall include: monetizing or abandoning the
                      Debtors’ assets, objecting to and resolving disputed claims other than
                      tort claims (and consulting with the Responsible Officer regarding
                      priority tax claims), making distributions to all creditors pursuant to
                      the Plan, preparing post-confirmation quarterly reports and paying
                      U.S. Trustee fees, preparing and filing tax returns for the Debtors, and
                      closing the Chapter 11 Cases and dissolving the Debtors at the
                      appropriate time. The Responsible Officer shall have consultation
                      rights in respect of the foregoing. The Plan Administrator shall have
                      the right to employ, in consultation with the Oversight Committee,
                      attorneys and other professionals to assist the Plan Administrator in
                      fulfilling his duties. The Plan Administrator shall have exclusive
                                            5
  Case
  Case 8-19-76260-ast
       8-19-76260-ast     Doc
                          Doc 517-1
                              446-1       Filed
                                          Filed 03/24/20
                                                02/10/20      Entered
                                                              Entered 03/24/20
                                                                      02/10/20 20:08:04
                                                                               15:58:06




                       authority to object to and resolve disputed claims filed against the
                       Debtors other than tort claims.
Officers               Following the Plan Effective Date, Israel Sherman shall remain an
                       officer of each of the Debtors, and William Lenhart shall remain an
                       officer of each of the Debtors (“Responsible Officer,” and together,
                       the “Officers”), in both cases through the dissolution of the Debtors.
                       The Officers shall have ultimate decision-making authority for the
                       Debtors for all matters not expressly delegated to the Plan
                       Administrator pursuant to the Plan or Plan Administrator Agreement,
                       including for the avoidance of doubt objecting to and resolving tort
                       claims against the Debtors, except that decision-making authority
                       with respect to matters regarding the provision of healthcare services
                       shall be reserved for Israel Sherman, unless such matter involves a
                       related-party transaction in which case the Responsible Officer shall
                       have authority. Notwithstanding the foregoing, Israel Sherman’s
                       responsibilities as officer shall include fulfilling all duties required of
                       him by the Settlement Agreement, including without limitation in
                       connection with the transfer of the facilities and the CHOW process.
                       The Responsible Officer’s employment shall be governed by a
                       Responsible Officer Agreement to be included in a plan supplement.
                       In the event the terms of such an Responsible Officer Agreement
                       cannot be agreed upon, Mr. Lenhart shall be excused from any role as
                       Responsible Officer and shall be replaced by a party selected by the
                       Landlord Group from a list of 3 or more candidates provided by the
                       Debtors. The Responsible Officer shall have exclusive authority to
                       object to and resolve tort claims filed against the Debtors.
Compensation of Plan   The Plan Administrator and Responsible Officer shall be entitled to
Administrator and      compensation at hourly rates and reimbursement of expenses as set
Officers               forth in their respective agreements, subject to the line item set aside
                       for their professional fees in the Wind Down Budget. Israel Sherman
                       shall serve as officer of each of the Debtors without compensation.
                       The Debtors will continue to maintain D&O insurance with policy
                       limits and coverage not less than the D&O insurance maintained by
                       the Debtors previously, and the Debtors shall also provide
                       indemnities acceptable to the Officers with related obligations
                       constituting allowed general administrative expense claims.
Oversight Committee    The Plan Administrator and Responsible Officer shall report to an
                       oversight committee comprised of a representative of the Landlord
                       Group until its claims have been fully satisfied, the Responsible
                       Officer and a designee of the Committee (“Oversight Committee”).
                       The following matters shall be subject to Oversight Committee
                       review and approval:
                       compensation of the Plan Administrator and Responsible Officer
                       and payment of fees and expenses of any professional employed by
                       the Plan Administrator to the extent in excess of the Wind Down
                       Budget (with disputes to be resolved by the Court), modifications of
                       the Wind Down Budget proposed by the Plan Administrator or
                       Responsible Officer, and collection or monetization of the
                                             6
   Case
   Case 8-19-76260-ast
        8-19-76260-ast   Doc
                         Doc 517-1
                             446-1     Filed
                                       Filed 03/24/20
                                             02/10/20      Entered
                                                           Entered 03/24/20
                                                                   02/10/20 20:08:04
                                                                            15:58:06




                     Healthcare Receivables other than by Billit employees. Except for
                     reimbursement of reasonable, actual costs and expenses incurred in
                     serving as an Oversight Committee member, which amounts shall
                     not be paid until the DIP Lender has been paid in full, such members
                     shall serve without compensation. Under no circumstances will
                     attorneys’ fees incurred by the Oversight Committee or any
                     individual members thereof be reimbursable. Notwithstanding the
                     foregoing, until the DIP Lender has been paid in full, none of the
                     Plan Administrator, Responsible Person, or the Oversight
                     Committee shall have any authority to increase the expenditures
                     under the Wind Down Budget, to compromise the Healthcare
                     Receivables, or to pay any amounts not reflected in the Wind Down
                     Budget without the DIP Lender’s prior written approval.

Collection of        Prior to the Plan Effective Date, the Responsible Officer will oversee
Healthcare           the collection of the Healthcare Receivables and will employ
Receivables          employees of Billit Accounting & Information Technology LLC
                     (“Billit”) for such purposes, subject to the Wind Down Budget. From
                     and after the Plan Effective Date, the Plan Administrator shall be
                     responsible for overseeing collections of the Healthcare Receivables,
                     and the Plan Administrator shall have absolute discretion to reduce
                     Billit staffing as he deems appropriate. After payment of the DIP
                     Loan, the Plan Administrator, in consultation with the Responsible
                     Officer, shall have discretion to at any time elect to cease collection
                     activities, engage a third party (including RCA or its affiliates) to
                     collect the Healthcare Receivables, or sell or assign the remaining
                     Healthcare Receivables at such time and on such terms as he
                     determines is in the best interests of creditors, in each case subject to
                     Oversight Committee approval. To the extent RCA collects any
                     Healthcare Receivables, RCA will be caused to remit proceeds
                     thereof and copies of all information or reporting related to RCA’s
                     collection of said receivables to the Plan Administrator. For the
                     avoidance of doubt, any authority granted to the Debtors or Plan
                     Administrator in respect of the collection of Healthcare Receivables
                     shall include the right to oversee any disputes with RCA regarding
                     the allocation or true-up of any collections of Healthcare Receivables.
                     Nothing contained herein or in the Plan shall limit the right of the
                     Debtors or Plan Administrator to enforce the Debtors’ rights as
                     against RCA, all of which rights are expressly preserved.
                                         Other
Releases             The Plan shall contain full releases from liability to the fullest extent
                     permitted by applicable law in favor of the Landlord Group and each
                     of their current and former officers, directors, principals, members,
                     professionals, advisors, accountants, attorneys, investment bankers,
                     consultants, employees, agents, and other representatives (the
                     “Landlord Release Parties”) by the Debtors and each of their current
                     and former officers, directors, principals, members, professionals,
                     advisors, accountants, attorneys, investment bankers, consultants,
                                          7
  Case
  Case 8-19-76260-ast
       8-19-76260-ast    Doc
                         Doc 517-1
                             446-1     Filed
                                       Filed 03/24/20
                                             02/10/20     Entered
                                                          Entered 03/24/20
                                                                  02/10/20 20:08:04
                                                                           15:58:06




                      employees, agents, and other representatives (“Debtor Release
                      Parties”) and the Committee and the Committee’s members and
                      advisors (the “Committee Parties”) from and any and all claims or
                      causes of action. The Landlord Group will provide mutual releases
                      to each of the Debtor Release Parties and the Committee Parties;
                      provided, however, that the Landlord Group’s release of claims
                      against Israel Sherman and Samuel Sherman provided in the
                      Settlement Agreement shall not occur prior to the date provided in the
                      Settlement Agreement. The Debtor Release Parties, which for the
                      avoidance of doubt include Israel Sherman and Samuel Sherman, the
                      DIP Lender and the Committee Parties shall be the subject of
                      exculpation provisions and shall receive full releases from the Plan
                      Administrator, Responsible Officer, the Debtors and the Debtors’
                      estates.
Automatic Stay        The automatic stay shall remain in place post-Plan Effective Date
                      pursuant to Bankruptcy Code section 362(c).
Plan Effective Date   Unless otherwise agreed by the Debtors, the Landlord Group and the
                      Committee, the Plan will be structured to become effective as soon as
                      reasonably practicable after the Confirmation Date.




                                           8
    Case
    Case 8-19-76260-ast
         8-19-76260-ast     Doc
                            Doc 517-1
                                446-1     Filed
                                          Filed 03/24/20
                                                02/10/20      Entered
                                                              Entered 03/24/20
                                                                      02/10/20 20:08:04
                                                                               15:58:06




        IN WITNESS WHEREOF, the Parties have executed this Term Sheet as of the date first
written above.

                                                 DEBTORS:

                                                 ABSOLUT FACILITIES
                                                 MANAGEMENT, LLC

                                                 ABSOLUT CENTER FOR NURSING
                                                 AND REHABILITATION AT AURORA
                                                 PARK, LLC

                                                 ABSOLUT AT ORCHARD BROOKE,
                                                 LLC

                                                 ABSOLUT CENTER FOR NURSING
                                                 AND REHABILITATION AT ORCHARD
                                                 PARK, LLC

                                                 ABSOLUT CENTER FOR NURSING
                                                 AND REHABILITATION AT
                                                 ALLEGANY, LLC

                                                 ABSOLUT CENTER FOR NURSING
                                                 AND REHABILITATION AT THREE
                                                 RIVERS, LLC

                                                 ABSOLUT CENTER FOR NURSING
                                                 AND REHABILITATION AT GASPORT,
                                                 LLC

                                                 ABSOLUT NURSING AND
                                                 REHABILITATION CENTER OF
                                                 WESTFIELD, LLC

                                                 By/s/ Michael Wyse__________________
                                                 Name: Michael Wyse_________________
                                                 Title: Chief Restructuring Officer_______




                                             9
Case
Case 8-19-76260-ast
     8-19-76260-ast   Doc
                      Doc 517-1
                          446-1   Filed
                                  Filed 03/24/20
                                        02/10/20   Entered
                                                   Entered 03/24/20
                                                           02/10/20 20:08:04
                                                                    15:58:06




                                      ABS DIP, LLC

                                      By:_______________________
                                      Name:________________________
                                      Title:________________________




                                      LANDLORDS:

                                      292 MAIN STREET, LLC

                                      6060 ARMOR ROAD, LLC

                                      2178 N. FIFTH STREET, LLC

                                      101 CREEKSIDE DRIVE, LLC

                                      4540 LINCOLN DRIVE, LLC

                                      26 CASS STREET, LLC

                                         By:_______________________
                                         Name:________________________
                                         Title:________________________



                                      OFFICIAL COMMITTEE OF
                                      UNSECURED CREDITORS:


                                         By:_______________________
                                         Name:________________________
                                         Title:________________________




                                    10
Case
Case 8-19-76260-ast
     8-19-76260-ast   Doc
                      Doc 517-1
                          446-1   Filed
                                  Filed 03/24/20
                                        02/10/20   Entered
                                                   Entered 03/24/20
                                                           02/10/20 20:08:04
                                                                    15:58:06
Case
Case 8-19-76260-ast
     8-19-76260-ast   Doc
                      Doc 517-1
                          446-1   Filed
                                  Filed 03/24/20
                                        02/10/20   Entered
                                                   Entered 03/24/20
                                                           02/10/20 20:08:04
                                                                    15:58:06
Case
Case 8-19-76260-ast
     8-19-76260-ast   Doc
                      Doc 517-1
                          446-1   Filed
                                  Filed 03/24/20
                                        02/10/20   Entered
                                                   Entered 03/24/20
                                                           02/10/20 20:08:04
                                                                    15:58:06




                          SCHEDULE 1
                             Case
                             Case 8-19-76260-ast
                                  8-19-76260-ast       Doc
                                                       Doc 517-1
                                                           446-1          Filed
                                                                          Filed 03/24/20
                                                                                02/10/20      Entered
                                                                                              Entered 03/24/20
                                                                                                      02/10/20 20:08:04
                                                                                                               15:58:06
                                                                                                                                    DRAFT and Subject to Change
                                                                                                                                    For Discussion Purposes Only

AFM
Transition Budget

                                     March         April            May            June            July            August           TOTAL

Operations
Wages                                 $   97,567   $       92,260   $     56,038   $      70,047   $      56,038   $   56,038   $   427,987
Benefits                                  19,513           18,452         11,208          14,009          11,208       11,208        85,597
Contracted Service (CFO)                  27,200           34,000         27,200             -               -            -          88,400
Postage and Freight                          442              442            442             442             442          442         2,652
Supplies                                     842              842            842             842             842          842         5,052
Purchased Services                           493              493            493             493             493          493         2,958
Audit Fee                                    -                -            7,200             -               -            -           7,200
Phone                                        987              987            987             987             987          987         5,922
Insurance                                  7,500            7,500          7,500           7,500           7,500        7,500        45,000
Office Lease                              10,730           21,460            -               -               -            -          32,190
Other Direct                                 127              127            127             127             127          127           762

Profesional / Plan Related
WKL                                      25,000       25,000           25,000         10,000          10,000          10,000        105,000
WALLC                                    15,000       15,000           15,000            -               -               -           45,000
Plan Administrator                       20,000       25,000           20,000         32,500          30,000          30,000        157,500
Administrator Trust                     250,000          -                -              -               -               -          250,000
Prime Clerk                              15,000       15,000           15,000         15,000          15,000          15,000         90,000
Amini                                    25,000       25,000           25,000            -               -               -           75,000
UST Fees                                    -        200,000              -              -               -               -          200,000
Contingency                                 -            -             60,000            -               -               -           60,000
                                      $ 515,402    $ 481,563        $ 272,036      $ 151,947       $ 132,636       $ 132,636    $ 1,686,221
